 

Exhibit 10.6

 

INTERCEPT PHARMACEUTICALS, INC.

 

Performance Share Award Grant Notice ("Notice")

Performance Share Award Grant under the Company's
2012 Equity Incentive Plan

 

1. Name and Address of Participant:                             2.

Date of Grant of

Performance Share Award:

            3.

Target and Maximum Number of Shares underlying

Performance Share Award:

 

[#] (the "Target Award Amount")

 

[#] (the “Maximum Award Amount”)

        4.

Vesting Threshold of Award: Except as set forth in the Performance Share
Agreement accompanying this Notice, no portion of this Performance Share Award
shall vest unless the Participant is a director, Employee or Consultant of the
Company or an Affiliate on December 31, 2020 (and neither the Employee nor their
employer having served notice to terminate the Employee's employment or
appointment on or before that date) and the Company has attained a TSR during
the Performance Period which places the Company in the 25th percentile or higher
of the Peer Group (as such terms are defined below).

 

5. Vesting of Award: The Participant’s rights in shares of Common Stock granted
hereunder shall become vested and nonforfeitable in a number of such shares
equal to the Payout Percentage (as calculated below) and to the extent that such
rights do not become so vested and nonforfeitable shall be automatically
forfeited to the Company without further action by the Company or the
Participant.

 

The following definitions shall apply for purposes of this Notice and the
accompanying Performance Share Agreement:

 

The "Beginning Stock Price" for the Company and each member of the Peer Group
shall equal the average closing price for such company's common equity on the
principal exchange on which such equity is traded for each of the trading days
in December 2017, after adjusting for the Dividend Value, as applicable.

 

The "Ending Stock Price" for the Company and each member of the Peer Group shall
equal the average closing price for such company's common equity on the
principal exchange on which such equity is traded for each of the trading days
in December 2020, after adjusting for the Dividend Value, as applicable.

 

The "Dividend Value" shall mean the value of any dividends paid on a share in
December 2017 or during the Performance Period, with the payment date deemed to
have occurred on the ex-dividend date for such dividend and the amount of such
dividend deemed reinvested in shares of the applicable issuer as of the
ex-dividend date (based on the closing price of such shares on such date).

 

The "Performance Period" shall mean the three-year period commencing on January
1, 2018 and ending on December 31, 2020.

 

The "Peer Group" shall consist of the companies which comprised the S&P
Biotechnology Select Industry Index as of January 1, 2018; provided, however,
that any company included in the Peer Group which (i) ceases to be publicly
traded during the Performance Period shall be removed from the Peer Group or
(ii) subsequently reorganizes under the United States Bankruptcy Code (or any
successor or comparable law) shall remain in the Peer Group and all such
companies (if any) shall be deemed to be ranked below all other companies in the
Peer Group. 

 



 

 

 

"TSR" shall mean the percent return of an applicable share of common equity of
the Company or a member of the Peer Group, determined using the following
calculation:

 

[image_003.jpg]

 

 

Except as set forth in the accompanying Performance Share Agreement, following
the completion of the Performance Period, the vesting of the Performance Share
Award shall be determined by (1) calculating the TSR of the Company and each
member of the Peer Group for the Performance Period and (2) determining the
Company’s ranking within the Peer Group based on its TSR for the Performance
Period.

 

The Company’s percentile rank within the Peer Group will be calculated using the
formula below, where N is the total companies in the Peer Group including the
Company and R is the Company’s ranking within the Peer Group:

 

Percentile rank =  [image_004.jpg]

 

Payment of the Performance Share Award shall be made as specified in the
following chart:

 

Percentile Rank Payout Percentage (number of Shares as a Percent of Target Award
Amount) 75th Percentile and above 150% 50th Percentile 100% 25th Percentile 50%
below 25th Percentile 0%

 

There shall be straight line interpolation to determine the payout percentage
earned for results falling in between the quartiles specified in the above
chart. Notwithstanding the above, in the event that the Company's TSR for the
Performance Period is negative, the maximum vesting for the Performance Share
Award shall be the Target Award Amount.

 

The Participant hereby acknowledges receipt of this Performance Share Award
Grant Notice and agrees to the terms of the Performance Share Agreement attached
hereto and incorporated by reference herein, the Company's 2012 Equity Incentive
Plan and the terms of this Performance Share Award as set forth above.

 



  INTERCEPT PHARMACEUTICALS, INC.         By:     Name:     Title:              
Participant



 

 2 

 

 

INTERCEPT PHARMACEUTICALS, INC.

 

PERFORMANCE SHARE AGREEMENT
INCORPORATED TERMS AND CONDITIONS

 

AGREEMENT made as of the date of grant set forth in the Performance Share Award
Grant Notice (sometimes referred to herein as the "Notice") between Intercept
Pharmaceuticals, Inc. (the "Company"), a Delaware corporation, and the
individual whose name appears on the Performance Share Award Grant Notice (the
"Participant").

 

WHEREAS, the Company has adopted the Intercept Pharmaceuticals, Inc. 2012 Equity
Incentive Plan (the "Plan"), to promote the interests of the Company by
providing an incentive for Employees and Consultants of the Company and its
Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant performance vesting shares (“Performance Shares”) of the
Company's common stock, par value $0.001 per share ("Common Stock"), in
accordance with the provisions of the Plan, all on the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the Plan
or the Performance Share Award Grant Notice (as applicable).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.                   Grant of Award. The Company hereby grants to the
Participant the number of Performance Shares (the "Award") set forth in the
Performance Share Award Grant Notice, which represents a contingent entitlement
of the Participant to retain shares of Common Stock subject to the Award, on the
terms and conditions and subject to all the limitations set forth herein and in
the Notice and the Plan, which are incorporated herein by reference. The
Participant acknowledges receipt of a copy of the Plan and the Notice.

 

2.                   Vesting of Award.

 

(a)                 Subject to the terms and conditions set forth in this
Agreement, the Notice and the Plan, the Award granted hereby shall vest as set
forth in the Performance Share Award Grant Notice and is subject to the other
terms and conditions of this Agreement and the Plan. Following the Performance
Period set forth in the Performance Share Award Grant Notice, the Participant
shall be entitled to retain the number of shares of Common Stock (if any)
calculated as set forth in the Notice, provided that, on such vesting date, (i)
the Participant is a director, Employee or Consultant of the Company or an
Affiliate and (ii) neither the Participant nor their employer has served notice
to terminate the Participant's employment or appointment. No transfer of Common
Stock subject to this Award shall be permitted prior to vesting and to the
extent an Award is not earned during the Performance Period it shall be
forfeited.

 

(b)                Except as otherwise set forth in this Agreement, if either
(i) the Participant ceases to be, for any reason, a director, Employee or
Consultant of the Company or an Affiliate (the "Termination") or, (ii) if either
the Participant or their employer has served notice to terminate their
employment or appointment, in each case prior to the end of the Performance
Period, then as of the Termination, all Performance Shares shall immediately be
forfeited to the Company and this Agreement shall terminate and be of no further
force or effect.

 

(c)                 Effect of Certain Termination Events. Notwithstanding
anything to the contrary contained in this Agreement or the Notice, in the event
the Company or an Affiliate terminates the Participant's employment or service,
as the case may be, due to the Participant's death or Disability, the
Participant shall become vested in a number of Performance Shares equal to the
Target Award Amount, pro-rated for the portion of the Performance Period which
has elapsed as of the Termination (which award shall be paid within 60 days of
such termination) and the remaining Performance Shares shall immediately be
forfeited to the Company.

 



 3 

 

 

(d)                Change of Control. Notwithstanding the foregoing, except to
the extent specifically provided to the contrary in any employment agreement
between the Participant and the Company or an Affiliate, in the event of a
Change of Control (as defined below), the Performance Period shall end and
amounts payable pursuant to this Award shall be determined based on an Ending
Stock Price for the Company and each member of the Peer Group equal to the
average closing price for such company's common equity on the principal exchange
on which such equity is traded for each of the trading days in last full
calendar month prior to the month in which the Change in Control occurs (without
any subsequent pro-ration) and payment shall be made with respect to the award
within 5 business days following the occurrence of the Change in Control.

 

Change of Control means the occurrence of any of the following events:

 

(i)Ownership. Any "Person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the "Beneficial Owner"
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company's then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its Affiliates or any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board of Directors does not approve; or

 

(ii)Merger/Sale of Assets. (A) A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company's assets in a transaction requiring
stockholder approval; or

 

(iii)Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. "Incumbent Directors" shall mean directors who either (A)
are directors of the Company as of the date of grant of this award, or (B) are
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 

(iv)"Change of Control" shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A.

 

3.                   Prohibitions on Transfer and Sale. This Award (including
any additional Performance Shares received by the Participant as a result of
stock dividends, stock splits or any other similar transaction affecting the
Company's securities without receipt of consideration) shall not be transferable
by the Participant otherwise than by will or by the laws of descent and
distribution. This Award shall not be assigned, pledged or hypothecated in any
way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of this Award or of any rights
granted hereunder contrary to the provisions of this Section 3, or the levy of
any attachment or similar process upon this Award shall be null and void.

 



 4 

 

 

4.                   Adjustments. The Plan contains provisions covering the
treatment of Performance Shares and shares of Common Stock in a number of
contingencies such as stock splits. Provisions in the Plan for adjustment with
respect to this Award and the related provisions with respect to successors to
the business of the Company are hereby made applicable hereunder and are
incorporated herein by reference. Without limiting the foregoing, the
Administrator shall have the sole discretion and authority to make such
equitable adjustments to the Award as may be necessary or appropriate.

 

5.                   Securities Law Compliance. The Participant specifically
acknowledges and agrees that any sales of shares of Common Stock shall be made
in accordance with the requirements of the Securities Act of 1933, as amended.
The Company currently has an effective registration statement on file with the
Securities and Exchange Commission with respect to the Common Stock to be
granted hereunder. The Company intends to maintain this registration statement
but has no obligation to do so. If the registration statement ceases to be
effective for any reason or there is a restriction under foreign law, a
Participant will not be able to transfer or sell any of the shares of Common
Stock issued to the Participant pursuant to this Agreement unless exemptions
from registration or filings under applicable securities laws are available.
Furthermore, despite registration, applicable securities laws may restrict the
ability of the Participant to resell his or her Common Stock once vested,
including due to the Participant's affiliation with the Company. The Company
shall not be obligated to permit the resale of any shares of Common Stock if
such issuance or resale would violate any applicable securities law, rule or
regulation.

 

6.                   Rights as a Stockholder. The Participant shall be treated
as the holder of the Performance Shares for purposes of exercising voting rights
with respect to the shares, however, the Participant shall not be entitled to
receive any dividends with respect to the shares unless and until the
Performance Shares vest in accordance with the terms of this Agreement.

 

7.                   Tax Liability of the Participant and Payment of Taxes. The
Participant acknowledges and agrees that any income or other taxes due from the
Participant with respect to this Award shall be the Participant's responsibility
and shall fully indemnify the Company and its affiliates with respect to such
tax obligations. Without limiting the foregoing, the Participant agrees that if
under applicable law the Participant will owe taxes at the payment date on the
portion of the Award then payable the Company shall be entitled to immediate
payment from the Participant of the amount of any tax required to be withheld by
the Company. Any taxes due shall be paid, at the option of the Company as
follows:

 

(a)                 through reducing the number of shares of Common Stock
entitled to be retained by the Participant on the payment date in an amount
equal to the amount of minimum withholding tax due and payable by the Company.
Fractional shares will not be retained to satisfy any portion of the withholding
tax. Accordingly, the Participant agrees that in the event that the amount of
withholding tax owed would result in a fraction of a share being owed, that
amount will be satisfied by withholding the fractional amount from the
Participant's paycheck;

 

(b)                requiring the Participant to deposit with the Company an
amount of cash equal to the amount determined by the Company to be required with
respect to the statutory minimum of the Participant's estimated total federal,
state and local tax obligations or otherwise withholding from the Participant's
paycheck an amount equal to the withholding tax due and payable; or

 

(c)                 if the Company believes that the sale of shares can be made
in compliance with applicable securities laws, authorizing, at a time when the
Participant is not in possession of material nonpublic information, the sale by
the Participant on the vesting date of such number of shares of Common Stock as
the Company instructs a registered broker to sell to satisfy the Company's
withholding obligation, after deduction of the broker's commission, and the
broker shall be required to remit to the Company the cash necessary in order for
the Company to satisfy its withholding obligation. To the extent the proceeds of
such sale exceed the Company's tax withholding obligation the Company agrees to
pay such excess cash to the Participant as soon as practicable. In addition, if
such sale is not sufficient to pay the Company's tax withholding obligation the
Participant agrees to pay to the Company as soon as practicable, including
through additional payroll withholding, the amount of any tax withholding
obligation that is not satisfied by the sale of shares of Common Stock. The
Participant agrees to hold the Company and the broker harmless from all costs,
damages or expenses relating to any such sale. The Participant acknowledges that
the Company and the broker are under no obligation to arrange for such sale at
any particular price. In connection with such sale of shares of Common Stock,
the Participant shall execute any such documents requested by the broker in
order to effectuate the sale of shares of Common Stock and payment of the
withholding obligation to the Company. The Participant acknowledges that this
paragraph is intended to comply with Section 10b5-1(c)(1)(i)(B) under the
Exchange Act.

 



 5 

 

 

8.                   Participant Acknowledgements and Authorizations.

 

The Participant acknowledges the following:

 

(a)                 The Company is not by the Plan or this Award obligated to
continue the Participant as a director, Employee or Consultant of the Company or
of an Affiliate.

 

(b)                The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time.

 

(c)                 The grant of this Award is considered a one-time benefit and
does not create a contractual or other right to receive any other award under
the Plan, benefits in lieu of awards or any other benefits in the future.

 

(d)                The Plan is a voluntary program of the Company and future
awards, if any, will be at the sole discretion of the Company, including, but
not limited to, the timing of any grant, the amount of any award, vesting
provisions and the purchase price, if any.

 

(e)                 The value of this Award is an extraordinary item of
compensation outside of the scope of any employment or service. As such, the
Award is not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. The
future value of the shares of Common Stock is unknown and cannot be predicted
with certainty.

 

(f)                  Where the employment or appointment of the Participant is
terminated for whatever reason and whether or not in breach of contract, the
Participant shall not be entitled, and by signing and accepting the Performance
Share Award Grant Notice the Participant shall be deemed irrevocably to have
waived any entitlement, by way of compensation for loss of office, employment or
otherwise to any sum or other benefits to compensate him for the loss of any
rights under this Award or the Plan.

 

(g)                The Participant (i) authorizes the Company and its Affiliates
or, if the Participant is not employed by the Company or an Affiliate, his or
her employer, to furnish the Company and its Affiliates (and any agent
administering the Plan or providing recordkeeping services) with such
information and data as it shall request in order to facilitate the grant of the
Award and the administration of the Plan, (ii) to the extent permitted under
applicable law, waives any data privacy rights he or she may have with respect
to such information or the sharing of such information, and (iii) authorizes the
Company and its Affiliates to store and transmit such information in electronic
form. To the extent that the Participant's personal data will be processed in
the United Kingdom or European Economic Area in connection with this Award or
the Plan, the Participant hereby agrees and consents to the transfer to, and
retention of, such personal data outside of the European Economic Area to
jurisdictions (including to the United States) which may not provide adequate
safeguards for such data.

 

9.                   Notices. Any notices required or permitted by the terms of
this Agreement or the Plan shall be given by recognized courier service,
facsimile, registered or certified mail, return receipt requested, addressed as
follows:

 



 6 

 

 

If to the Company:

 

Intercept Pharmaceuticals, Inc.
10 Hudson Yards, 37th Floor
New York, NY 10001
Attention: Chief Financial Officer

 

If to the Participant at the address set forth on the Performance Share Award
Grant Notice or to such other address or addresses of which notice in the same
manner has previously been given. Any such notice shall be deemed to have been
given on the earliest of receipt, one business day following delivery by the
sender to a recognized courier service, or three business days following mailing
by registered or certified mail.

 

10.                Assignment and Successors.

 

(a)                 This Agreement is personal to the Participant and without
the prior written consent of the Company shall not be assignable by the
Participant otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Participant's
legal representatives.

 

(b)                This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

 

11.                Governing Law. This Agreement shall be construed and enforced
in accordance with the laws of the Delaware, without giving effect to the
conflict of law principles thereof. For the purpose of litigating any dispute
that arises under this Agreement, whether at law or in equity, the parties
hereby consent to exclusive jurisdiction in the state of New York and agree that
such litigation shall be conducted in the state courts of New York or the
federal courts of the United States for the Southern District of New York.

 

12.                Severability. If any provision of this Agreement is held to
be invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

13.                Entire Agreement. This Agreement, together with the Plan,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or restrict
the express terms and provisions of this Agreement provided, however, in any
event, this Agreement shall be subject to and governed by the Plan.

 

14.                Modifications and Amendments; Waivers and Consents. The terms
and provisions of this Agreement may be modified or amended as provided in the
Plan. Except as provided in the Plan, the terms and provisions of this Agreement
may be waived, or consent for the departure therefrom granted, only by written
document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

15.                Section 409A. The Award of Performance Shares evidenced by
this Agreement is intended to be exempt from the nonqualified deferred
compensation rules of Section 409A of the Code and shall be construed
accordingly.

 



 7 

 